EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Neel on June 8, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method comprising:
 adjusting a field of view of a camera of a first vehicle based on a speed of the first vehicle, wherein the camera is mounted on a side of the first vehicle and collects image data for objects located outside of the first vehicle, wherein the camera is operable to obtain image data using an automatically selectable first field of view or second field of view, and wherein the first field of view is narrower than the second field of view; 
determining whether the first vehicle is traveling faster than a predetermined speed; 
determining whether a vehicle is present on the side of the first vehicle; 
in response to determining that the first vehicle is traveling faster than the predetermined  speed and determining that no vehicle is present on the side of the first vehicle, automatically selecting the first field of view of the camera and displaying, to a user of the first vehicle, image data obtained using the first field of view of the camera; 
detecting, by at least one processing device of the first vehicle, a second vehicle; 
determining, by the one processing device, whether the second vehicle is within a predetermined region relative to the first vehicle, wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle; and 
in response to determining that the second vehicle is within the predetermined region, automatically selecting the second field of view of the camera and displaying image data obtained using the second field of view of the camera,.

Claim 15. (Currently Amended) A system comprising: 
a camera mounted on a side of a first vehicle, wherein the camera is configured to collect image data regarding objects outside of the first vehicle, and further configured to automatically zoom for adjusting a field of view of the camera based at least on a speed of the first vehicle, wherein the field of view can be zoomed to at least 
a display screen positioned for viewing by a driver of the first vehicle;
 at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: 
determine whether the first vehicle is traveling faster than a predetermined speed; 
determine whether a vehicle is present on the side of the first vehicle;
in response to determining that the first vehicle is traveling faster than the predetermined  speed and determining that no vehicle is present on the side of the first vehicle, automatically zoom to the first field of view of the camera and present, on the display screen, images based on data collected using the first field of view of the camera; detect a second vehicle; 
determine whether the second vehicle is within a predetermined region, wherein the second vehicle is determined to be within the 4 ACTIVE 55631297v7App. Ser. No.: 16/548,705Attorney Docket No.: 120426.143100/USpredetermined region when the second vehicle is within a predetermined distance of the first vehicle; and 
in response to determining that the second vehicle is within the predetermined region, automatically zoom to the second field of view of the camera and 

Claim 20. (Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to at least:
adjust a field of view of a camera of a first vehicle based at least on a speed of the first vehicle, wherein the camera is mounted on a side of the first vehicle, wherein the camera is operable to obtain image data using an automatically selectable first field of view or second field of view, and wherein the first field of view is narrower than the second field of view; 
determine whether the first vehicle is traveling faster than a predetermined speed;
in response to determining that the first vehicle is traveling faster than the predetermined  speed and determining that no vehicle is present on the side of the first vehicle, automatically select the first field of view of the camera  and display, to a user of the first vehicle, image data obtained using the first field of view of the camera; 5 ACTIVE 5563 1297v7App. Ser. No.: 16/548,705Attorney Docket No.: 120426.143100/US 
detect a second vehicle; determine whether the second vehicle is within a predetermined region relative to the first vehicle, wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle; and in response to determining that the second vehicle is within the predetermined region, automatically camera and display image data obtained using the second field of view of the camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



June 8, 2021